Citation Nr: 0120314	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty from November 1943 to November 
1963, and from September 1967 to December 1969.  He died on 
December [redacted], 1998.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision that 
denied the benefits sought on appeal.  

Preliminarily, the Board notes that in her September 1999 
notice of disagreement, the appellant raises a claim of 
entitlement to accrued benefits.  Also, in her September 1999 
substantive appeal (via a VA Form 9), she appears to be 
raising a claim for entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151.  In addition, in a May 
2001 VA Form 646, Statement of Accredited Representative in 
Appealed Case, the veteran's representative  appears to be 
raising some type of a claim of error with prior RO actions.  
As the RO has not adjudicated any of these matters and they 
are not properly before the Board, they are referred to the 
RO for clarification and any further action, as necessary.


REMAND

The appellant contends that service connection is warranted 
for the veteran's death, due to cardiopulmonary arrest.  At 
the time of the veteran's death, service connection was in 
effect for chronic myositis of the right shoulder, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; and 

In the rating decision on appeal, the RO denied the claim as 
not well grounded, essentially on the bases that there is no 
evidence of relationship between either the veteran's active 
military service or any service-connected disability.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should forward the 
veteran's claims file to an appropriate physician at a VA 
medical facility to obtain a medical opinion as to the 
relationship, if any, between the veteran's death and either 
his active military service or a service-connected 
disability.  

To ensure that the physician's review of the veteran's 
medical history is an informed one, the RO should, prior to 
forwarding the claims file for review, ensure that all 
outstanding pertinent medical evidence has been associated 
with the claims file.  At this juncture, the Board notes that 
it appears that all pertinent medical evidence may not be of 
record.  The veteran has had both VA and private treatment 
since his separation from service.  VA treatment includes 
treatment at VA hospitals/medical centers in Oakland, 
Aspinwall, Pittsburgh, Harrisburg, Coral Gables, Miami, and 
Martinsburg.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, post-service 
treatment at Uniontown Hospital, Homestead Air Force Base 
Hospital, and Bethesda Naval Hospital has been reported.  Any 
available medical records from the above-named medical 
facilities (and any other(s) from whom the veteran has 
received treatment) should be obtained and associated with 
the claims file.  The veteran's Social Security records, if 
available, should also be obtained.  

While the matter is in remand status, the RO should also 
undertake any other indicated development and/or notification 
action before adjudicating the claim on the merits.  

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
record all outstanding pertinent medical 
records from VA medical facilities in 
Oakland, Aspinwall, Pittsburgh, 
Harrisburg, Coral Gables, Miami, and 
Martinsburg; from Uniontown Hospital, 
Homestead Air Force Base Hospital, and 
Bethesda Naval Hospital; as well as from 
any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the appellant's claims file, 
and he and his representative so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  The RO should undertake all necessary 
action to obtain and associate with the 
record all relevant SSA records (to 
include any decision(s) pertaining to the 
veteran's application for benefits, and 
all medical records relied upon in 
reaching such decision).  The RO's 
request, and any response(s) received, 
should clearly be reflected in the claims 
file.

3.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange to have a medical review 
conducted by a VA physician at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the expert.  After review of 
the veteran's pertinent medical history, 
and with consideration of sound medical 
principles, the physician should offer an 
opinion as to whether it is as least as 
likely as not that a disability of 
service origin caused or substantially or 
materially contributed to cause the 
veteran's death.  The complete rationale 
for the opinion (to include citation to 
specific medical evidence of record and 
pertinent legal authority, as 
appropriate) should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
matters and concerns raised in this 
REMAND.

9.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and her 
representative an appropriate 
supplemental statement of the case and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




